                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


John McDonald,

             Plaintiff,

      v.
                                               Case No. 1:20-cv-03653
J.B. Pritzker, in his official capacity as
Governor of Illinois, and Grace B. Hou,
                                               Chief Judge Pallmeyer
in her official capacity as Secretary of
the Illinois Department of Human
Services,

             Defendants.


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF EXPEDITED
          RENEWED MOTION FOR A PRELIMINARY INJUNCTION


                                  INTRODUCTION

      Plaintiff’s lawsuit exposed Defendants’ unlawful discriminatory regime, which

would have kept services and jobs for disabled individuals closed for three months

longer than comparable services and jobs for able-bodied persons. Faced with having

to defend their discriminatory actions in federal court, Defendants conceded that

Plaintiff could return to his Community Day Services (“CDS”) program two months

earlier than they previously told him, upon order of this Court, while moving the

timeline for reopening at least some CDS programs up by a month.

      Through this renewed motion, Plaintiff asks that this Court order Defendants

to conduct their reopening in as non-discriminatory a manner as is practical, now

that Defendants have revealed how they intend to conduct this reopening. Plaintiff

requests an immediate order requiring that Defendants: (1) not mandate disabled
individuals like Plaintiff answer intrusive questions about their and their families’

health as part of the CDS reopening, which questions Defendants have not required

for able-bodied persons; (2) not use the COVID-19 crisis to “reinvent” services to

disabled individuals, by fundamentally altering the eligibility criteria and rules for

CDS programs—including Community Workshop and Training Center (“CWTC”)—

whereas Defendants have “restored” services for able-bodied persons without such

criteria and rules; and (3) permit all CDS programs, including CWTC, to reopen on

August 1 at the same capacity limits applicable to services and jobs for the able-

bodied. Plaintiff respectfully requests that this Court enter an order no later than

July 17, so that all CDS programs—including CWTC—can plan a non-discriminatory

reopening by August 1. While such a reopening would come two months later than

Defendants should have done under federal law, it is the best that federal courts can

order under the situation that Defendants created with their discriminatory delay.

                                  BACKGROUND

      On March 9, Defendant Governor Pritzker declared a statewide emergency

because of COVID-19, and imposed numerous closures and restrictions on businesses

and programs within the State. Dkt. 9-1. On May 5, the Governor announced his

five-phase reopening plan for “[r]estor[ing]” State services and the economy. Dkt. 9-

2. By June 3, the entire State entered phase 3 of that plan, allowing manufacturing

and non-essential businesses to reopen so long as they comply with social distancing

and safety guidance. Id.; Dkt. 9-3; Dkt. 9-4. Non-overnight recreational day camps

for children could operate again, and public and private schools serving pre-

                                         -2-
kindergarten through 12th grade in the State opened for summer school. Dkt. 9-2;

Dkt. 9-5; Dkt. 9-16. Since June 26, when the State entered phase 4 of the plan, all

manufacturing, non-essential businesses, outdoor recreation, bars, restaurants,

health and fitness clubs, and movie theaters can open with safety guidance and some

capacity limits, and public gatherings of 50 or fewer people can resume. Dkt. 9-2;

Dkt. 9-6. Schools, higher education institutions, summer programs, and childcare

facilities also reopened under phase 4. Dkt. 9-2.

      Plaintiff, a 46-year-old man with the intellectual capacity of a 7-year-old, who

is also deaf and legally blind, has participated in CDS programming for over 20 years.

Dkt. 8 ¶¶ 3–4, 6–7, 9; see Dkt. 8-1. This ended on March 17, when Defendants

prohibited disabled individuals from returning to CDS programs because of the

COVID-19 pandemic, which shuttering Defendants subsequently extended until at

least August 31, 2020. Dkt. 8 ¶ 10; Dkt. 9-10; Dkt. 9-11; Dkt. 9-15.

      On June 17, undersigned counsel sent a letter to Defendants, voicing concern

about their discriminatory shuttering of CDS programs. Dkt. 9-12. In response,

General Counsel to the Illinois Department of Human Services (“DHS”) explained the

basis for Defendants’ decision: “CDS . . . operations are tailored to individuals with

intellectual and developmental disabilities, many of whom have incredible difficulty

following instructions, understanding the need for and/or maintaining social

distancing, hand washing and the need to wear masks in enclosed environments.”

Dkt. 9-13. Defendants also claimed, contrary to present scientific consensus, that the

disabled, as a class, are more susceptible to COVID-19. Id.; see Dkt. 9-17.

                                         -3-
      Plaintiff filed this lawsuit and immediately moved for an emergency temporary

restraining order. Dkt. 1; Dkt. 6. In response, Defendants permitted Plaintiff to

return to CWTC under the CDS program, Dkt. 25, and this Court entered an order

formally adopting the parties’ agreement. Dkt. 27.

      Defendants also filed with the Court two “tools” intended for use by CDS

programs. See Dkt. 26-1; Dkt. 26-2. Defendants made clear that disabled-participant

and CDS compliance with the requirements in both of these “tools” is necessary for

any CDS program that wishes to participate in a soft reopening in August, or even

the tentative statewide plan to reopen CDS programs on September 1. Dkt. 26-3.

      The first tool is a “COVID-19 Risk Benefit Discussion Tool.”          Dkt. 26-1.

Disabled participants must describe why they want to return to CDS, possible

“Individual Situational Risks,” “Individual Health Related Risks” they face, including

particular health conditions, and “Home & Related Parties Risks,” which asks about

the age and health of a participant’s roommates and family, including obesity,

respiratory issues, serious heart conditions, HIV, diabetes, and pregnancy. Id. (citing

Centers for Disease Control and Prevention, People with Certain Medical Conditions

(June 25, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-with-medical-conditions.html). The “tool” then requests a recommendation as

to whether the disabled participant should return to CDS. Id. An incorporated chart

provides that there is no situation in which DHS would recommend any CDS

participant return to services.   Id. The chart explains that DHS only “[m]ight

recommend” that a disabled person return to CDS programming if they are low risk

                                         -4-
and have moderate or high interest in doing so. Id. The chart contemplates “not

recommend[ing]” a participant return even in some situations where the participant

has low risk from COVID-19. Id.

      The second tool is a “COVID-19 Provider Self-Assessment Preparedness Tool,”

which purports to “[r]einvent” CDS programming. Dkt. 26-2. This “tool” requires

CDS providers to answer questions addressing dozens of topics and provide DHS with

supporting paperwork, including imposing numerous requirements that Defendants

have not imposed on services and jobs for able-bodied individuals. Id. This tool

expressly references the risk/benefit “tool” discussed above, and encourages the CDS

provider to discuss how it plans to use that tool in all conversations with participants

and their families about returning to CDS programming. Id.

      Finally, for CDS providers that wish to participate in the soft reopening before

September 1, Defendants have set maximum program capacity at the lesser of 25

individuals or 25% room capacity. Dkt. 26-3. The statewide reopening starting on

September 1, moreover, limits CDS providers to serving the lesser of 50 participants

or 50% capacity, with encouragement to start more gradually. Id.

                                      ARGUMENT

      To obtain a preliminary injunction, a plaintiff must show that: “(1) without

such relief, [he] will suffer irreparable harm before final resolution of [his] claims; (2)

traditional legal remedies would be inadequate; and (3) [he] has some likelihood of

success on the merits.” Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th

Cir. 2018) (citations omitted). If a plaintiff makes this showing, the court weighs the

                                           -5-
harm the plaintiff will suffer if an injunction is denied against the harm the

defendant will suffer if one is granted. Id. Finally, the court asks whether the

injunction serves the public interest, “which entails taking into account any effects

on non-parties.” Id. Plaintiff has carried these burdens here.

  I.   Plaintiff Has A High Likelihood Of Success On The Merits

       A. A plaintiff alleging a claim under Section 504 of the Rehabilitation Act must

prove four elements: “(1) the plaintiff must be a handicapped individual as defined by

the Act; (2) the plaintiff must be otherwise qualified for participation in the program;

(3) the program must receive federal financial assistance[1]; and (4) the plaintiff must

have been denied the benefits of the program solely because of his handicap.” Reed

v. Columbia St. Mary’s Hosp., 915 F.3d 473, 484 (7th Cir. 2019) (citations omitted).

Similarly, an ADA claim requires a plaintiff to prove that he “is a ‘qualified individual

with a disability,’ that he was denied ‘the benefits of the services, programs, or

activities of a public entity’ or otherwise subjected to discrimination by such an entity,

and that the denial or discrimination was ‘by reason of’ his disability.” Love v.

Westville Corr. Ctr., 103 F.3d 558, 560 (7th Cir. 1996) (quoting 42 U.S.C. § 12132).

The “because of” disability element requires no proof of discriminatory intent. See

McWright v. Alexander, 982 F.2d 222, 228–29 (7th Cir. 1992); accord Washington v.

Ind. High Sch. Athletic Ass’n, Inc., 181 F.3d 840, 846 (7th Cir. 1999). A plaintiff will

succeed on this claim on any of three independent showings: (1) “the defendant



   1 Defendants do not contest that DHS receives federal financial assistance, part of which is applied

toward the CDS programs. See Dkt. 16 at 26–35.

                                                 -6-
intentionally acted on the basis of the disability,” (2) “the defendant refused to provide

a reasonable modification” to accommodate a disabled person, or (3) “the defendant’s

rule disproportionally impacts disabled people.” Washington, 181 F.3d at 847.

      A State may not “deny to any person within its jurisdiction the equal protection

of the laws.” U.S. Const. amend. XIV, § 1. To enact and enforce laws and policies

that differentiate on the basis of intellectual or developmental disability, a State is

generally required to show at least a “rational relationship between the disparity of

treatment and some legitimate governmental purpose.” Bd. of Trustees of Univ. of

Ala. v. Garrett, 531 U.S. 356, 366–67 (2001) (citation omitted).       The intellectually

and developmentally disabled are not left “entirely unprotected from invidious

discrimination,” and a “State may not rely on a classification whose relationship to

an asserted goal is so attenuated as to render the distinction arbitrary or irrational.”

City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 446 (1985).

      B. Plaintiff has a high likelihood of success on his claims of discrimination

relating to Defendants’ “tools” and delaying policies recently filed with the Court.

Notably, Defendants do not contest that Plaintiff is disabled and qualified to

participate in CDS programs. Dkt. 16 at 27; Dkt. 25 at 1–2.

      i. Intentional Discrimination. To prove that a “defendant intentionally acted

on the basis of the disability,” Washington, 181 F.3d at 847, a plaintiff can show that

the policy was enacted based—in whole or in part—upon “unfounded . . . stereotypes”

about, or “paternalistic concerns” for, individuals with disabilities. See Knapp v. Nw.

Univ., 101 F.3d 473, 485–86 (7th Cir. 1996); Siefken v. Vill. of Arlington Heights, 65

                                          -7-
F.3d 664, 666 (7th Cir. 1995). Defendants have made their discriminatory intent

plain throughout. Defendants admitted in an official letter that the State’s decision

to prohibit disabled individuals from participating in CDS programs was based upon

paternalistic stereotyping of disabled individuals, such as their claimed inability to

comply with basic hygiene requirements and their alleged susceptibility, as an

undifferentiated class, to COVID-19. Dkt. 9-13. Defendants’ blanket reliance on an

“unfounded . . . stereotype[ ],” asserted out of “paternalistic concerns,” is a classic

example of intentional discrimination. See Knapp, 101 F.3d at 485–86.

      Defendants have continued this intentionally discriminatory treatment with

invasive “tools,” rules, and capacity limits for reopening, consistent with the

discriminatory, unfounded stereotypes that Defendants expressed in their letter.

Defendants’ reopening approach is discriminatory in three independent respects.

      First, Defendants’ “COVID-19 Risk Benefit Discussion Tool” requires CDS

participants and their families/roommates to submit to invasive questioning about

their medical histories, in a manner Defendants have not applied to able-bodied

persons returning to jobs and program participation. See Dkt. 26-1. This “tool”

requires family members, caregivers, and roommates to tell unidentified persons

whether they or others who live with a disabled person suffer from any number of

conditions, including obesity, respiratory issues, serious heart conditions, HIV,

diabetes, and pregnancy.     See supra p. 4. So far as Plaintiff has been able to

determine, this invasive line of questioning has no analogue in Defendants’ generally

applicable reopening plans, including for children who attend day camps, daycare, or

                                         -8-
schools (including state-run programs), or able-bodied adults who are allowed to

return to the workplace. See Dkt. 9-16; Dkt. 20-2; Dkt. 20-3.

      Second, Defendants intend to use these tools to “[r]einvent” CDS programming,

inconsistent with the State’s treatment of programs and services for its able-bodied

citizens, where the State is “[r]estor[ing]” pre-COVID-19 services. Dkt. 26-2. The

risk/benefit “tool” allows unidentified persons to recommend that certain disabled

participants “[d]elay [their] return to CDS,” based on a vague chart for interpreting

risk/benefit levels, Dkt. 26-1, which were never qualifications for participating in

these programs before now and have no analogue in services and jobs for able-bodied

persons. For example, the chart allows unidentified persons to preclude a disabled

participant from returning to CDS programming based upon a subjective belief about

the “benefit” to or “interest” of the disabled person, wholly unrelated to COVID-19

risks. Dkt. 26-1. Defendants have also decided that a potentially relevant risk factor

for whether a disabled individual can and should return to CDS programming is if

“[t]he individual has habits or behaviors such as putting his/her hands in their

mouth, eyes or face,” or “requires physical prompting/assistance to complete . . .

toileting, eating or mobility.” Id. The State does not impose any such bright-line

requirement on children attending daycare. Dkt. 20-2.

      CDS programs also must now provide the State with evidence of a “written

procedure for wearing face coverings and gloves in alignment with CDC guidelines

and strategies [that] have been identified to ensure adherence to procedures.” Dkt.

26-2. But at daycare centers, the State does not even require children to wear a cloth

                                         -9-
face covering “[i]f the child cannot tolerate” it, and there is no mention of gloves. Dkt.

20-2. State guidance for child day camps does not mention gloves, requires face

masks only “when within 6-ft. of others,” and explicitly notes that “[e]xceptions may

be made where accommodations are appropriate.” Dkt. 9-16. And State guidance for

workplaces similarly requires face masks (but not gloves) just “when it is not possible

to maintain at least 6 feet of space between you and another person.” Dkt. 20-3.

      Third, Defendants discriminate against the disabled as to the timing and

capacity of this already unlawfully delayed reopening. Even if another CDS program

is as ready and able to presently reopen as CWTC, Defendants will not allow them to

reopen until August 1 at the earliest, and most CDS programs will not be permitted

to open until September 1. See Dkt. 16 at 13; Dkt. 26-3; Transcript of June 30, 2020

Hearing (“Tr.”) at 5:12–24.      And even these plans for reopening restrict CDS

programs to mere fractions of their prior occupancy—25% for any program opening

in August, and 50% in September. Dkt. 26-3. State guidance for childcare facilities,

schools, and workplaces does not impose strict occupancy limits, but simply require

persons to abide by social distancing as much as possible. Dkt. 20-2; Dkt. 20-3; see

also Dkt. 9-2 (Phase 4 allows “[a]ll employees [to] return to work with IDPH approved

safety guidance” (emphasis added)). This discrimination against participants in CDS

programs, without any individualized approach to determine which participants can

presently participate, plainly violates the ADA and Rehabilitation Act.

      ii. Failure to Accommodate.         Plaintiff is also likely to prevail because

Defendants failed to provide a reasonable accommodation, Washington, 181 F.3d at

                                          - 10 -
847, which includes “making changes in rules, policies, practices or services, when

necessary.” Dadian v. Vill. of Wilmette, 269 F.3d 831, 838 (7th Cir. 2001). States

must change or waive a rule for a disabled person unless doing so “would be so at

odds with the purposes behind the rule that it would be a fundamental and

unreasonable change.” Id. at 838–39. Here, Defendants have not even attempted to

implement or offer any reasonable accommodations for disabled individuals who are

presently able to resume participation in their CDS programs. Rather, Defendants

have barred all disabled individuals, as a class, from taking part in these critical

programs until at least August 1—a new date that was only recently announced—

but more likely September 1, and then imposed discriminatory questions, unequal

“reinvent[ion]” burdens, and severe occupancy and participation limits that

Defendants have not imposed upon services and jobs for able-bodied persons. Dkt.

26-3; see Dkt. 26-2.   To the extent that Defendants believe that some disabled

individuals cannot return to their CDS programs on conditions comparable to those

with able-bodied persons, Defendants have not limited their special conditions and

restrictions to those individuals, or provided accommodations for such individuals.

      iii. Disparate Impact. Plaintiff also has a high likelihood of success because

these challenged policies disproportionately impact disabled people. Washington,

181 F.3d at 847. Just as before with their decision to outright shutter CDS programs,

Defendants continue to single out disabled individuals’ participation in CDS

programs for disfavored treatment. Disabled CDS participants and their families

must answer invasive questioning not required for childcare, schools, or workplaces.

                                       - 11 -
Supra pp. 8–9. Further, Defendants are “reinvent[ing]” CDS programming by adding

additional requirements on participation, while “restor[ing]” programs and

businesses for the able-bodied. Supra pp. 2, 9. And businesses and programs for the

able-bodied that are able to comply with public-health guidance are presently able to

open, even as other CDS programs like CWTC that can comply with all public health

guidance remain closed for at least another month or more, and can only reopen with

capacity limits not applicable to services for able-bodied persons. Supra p. 10.

      iv. Equal Protection Clause. Defendants seek to justify their actions with an

invidiously discriminatory belief that disabled individuals are unable to abide by

basic hygiene protocols, and the erroneous assertion that all disabled persons are

more susceptible to COVID-19 than able-bodied persons, as a general class. Dkt. 9-

13. These same beliefs are prevalent in the new “tools” where Defendants claim that

CDS programs “can be a vector (path) for the spread of illness,” Dkt. 26-2, apparently

in greater rates than pre-kindergarten classes, childcare facilities, manufacturing,

non-essential businesses, outdoor recreation, bars, restaurants, health and fitness

clubs, and movie theaters, Dkt. 9-2; Dkt. 9-5; Dkt. 9-6, all of which are presently open.

The Equal Protection Clause does not permit Defendants to exclude the disabled from

public services based on this “arbitrary,” “irrational,” and “invidious discrimination.”

Cleburne, 473 U.S. at 446.

II.   Defendants’ Continued Discrimination Irreparably Harms Plaintiff

      Absent preliminary injunctive relief, Plaintiff will suffer irreparable harm with

no adequate legal remedies. While Plaintiff is back at CWTC on a limited schedule,


                                         - 12 -
Dkt. 27, this is a limited solution, a stopgap until CWTC can actually open for CDS

services, and then only under onerous conditions, no sooner than August 1. Starting

on August 1, the State will force every CDS participant—as well as their families,

caretakers, roommates, etc.—to answer invasive and discriminatory medical

questions that will further stigmatize and embarrass them, while also delaying and

otherwise limiting reopening in ways not applicable to services for able-bodied

persons.

      This will cause Plaintiff irreparable harm, starting on August 1. Absent relief

from this Court, Plaintiff will be forced to answer questions about his own health and

the health of his family, including his caretaker sister, that no able-bodied person

must answer as part of the general reopening of the State. Dkt. 26-1. Defendants’

discriminatory “reinventing” of CDS programs and discriminatory capacity limits,

including those imposed on CWTC, will limit the number of disabled persons who can

participate at CWTC, which will necessarily reduce the number of days per week that

Plaintiff can work at CWTC. See supra p. 9. These discriminatory questions and

special rules, applicable only to services for disabled individuals, will impose

irreparable psychological harm on Plaintiff, see Dkt. 8 ¶¶ 12–13; Whitaker by

Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1045–46

(7th Cir. 2017), while also irreparably harming him by depriving him of his statutory

and constitutional rights, see Ezell v. City of Chi., 651 F.3d 684, 699 (7th Cir. 2011);

Chalk v. U.S. Dist. Court Cent. Dist. of Cal., 840 F.2d 701, 709 (9th Cir. 1988).




                                         - 13 -
III.   The Remaining Equitable Factors Strongly Favor Relief

       Defendants will suffer no prejudice if enjoined to stop their discriminatory

treatment of the disabled, especially considering that “the Nation’s proper goals

regarding individuals with disabilities are to assure equality of opportunity, full

participation, independent living, and economic self-sufficiency for such individuals.”

42 U.S.C. § 12101(a)(7). There is no public interest in Defendants unlawfully forcing

disabled persons to expose the private medical information of themselves and their

family, face special reopening rules not directed at the able-bodied, or abide by

occupancy limits not found in other settings for the able-bodied. See Whole Woman’s

Health All. v. Hill, 937 F.3d 864, 874–75 (7th Cir. 2019).

       Given the alignment of Plaintiff’s and the public’s interests, this Court can and

should enter an injunction that benefits not just Plaintiff but also all other similarly

situated disabled CDS participants in Illinois, for the same reasons the Seventh

Circuit recently explained in City of Chicago v. Barr, 961 F.3d 882 (7th Cir. 2020).

City of Chicago explained that courts have the “authority to extend injunctive relief

to non-parties” when the case merits it. Id. at 918 (emphasis omitted). The use of

that authority is essential in cases just like this one: a “most serious threat to the

rule of law” that “is swift in implementation, widespread in impact, and targeted

toward those with the least ability to seek redress.” Id. This Court explained at last

week’s hearing that the irreparable harm any disabled person will suffer from an

additional one month, or more, delay, is “significant.” Tr. at 17:6–7. And allowing

this harm to continue, widespread across the State, serves no possible equitable


                                         - 14 -
purpose. Defendants’ continued exclusion of the disabled from a non-discriminatory

reopening “impact[ed] an immense number of people immediately . . . and the ability

of persons affected by the ban to access the courts individually for redress was

extremely limited.” City of Chicago, 961 F.3d at 917. In such cases, the “difficulties,

expense, and delay inherent in pursuing a class action” make it an unrealistic option.

Id. Further, as the Seventh Circuit explained, “[t]he class action mechanism is not

an adequate substitute for a universal injunction in the proper case.” Id.

      Furthermore,     Defendants’    unlawful    delaying   and   onerous    additional

requirements violate the rights of all disabled CDS participants, not just Plaintiff,

because of the discriminatory, undifferentiated nature of this delay. In such cases,

“[t]he remedy is necessarily directed at the [government action] itself and must be

injunctive and declaratory,” as the government action “cannot be applied to anyone.”

Ezell, 651 F.3d at 698 (emphases in original). It would be unfair and entirely

unrealistic to require every disabled individual affected by this newly adopted regime

to obtain his or her own lawyer and attack it individually. If Defendants had engaged

in similar discrimination in their reopening plans against a racial minority or gender,

which the State said was more susceptible in the aggregate to COVID-19, Plaintiff

respectfully submits that no federal court would allow such discrimination to stand

against a race or gender, while limiting relief only to an individual plaintiff. Disabled

individuals deserve the same respect and equal treatment.

                                     CONCLUSION

      This Court should grant Plaintiff’s Renewed Motion.

                                         - 15 -
Dated this 7th day of July, 2020.



                                    Respectfully submitted,

                                    /s/ Misha Tseytlin
                                    MISHA TSEYTLIN
                                    SEAN T.H. DUTTON
                                    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                    227 W. Monroe Street, Suite 3900
                                    Chicago, IL 60606
                                    Telephone: (608) 999-1240
                                    Facsimile: (312) 759-1939
                                    misha.tseytlin@troutman.com
                                    sean.dutton@troutman.com
                                    BLAKE T. HANNAFAN
                                    HANNAFAN & HANNAFAN, LTD.
                                    180 N. Lasalle Street, Suite 3700
                                    Chicago, IL 60601
                                    Telephone: (312) 527-0055
                                    Facsimile: (312) 527-0220
                                    bth@hannafanlaw.com

                                    Attorneys for Plaintiff John McDonald




                                       - 16 -
                           CERTIFICATE OF SERVICE

      I hereby certify that on the 7th day of July, 2020, a true and accurate copy of

the foregoing was served via the Court’s CM/ECF system upon all counsel of record.



                                   /s/ Misha Tseytlin
                                   MISHA TSEYTLIN
                                   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                   227 W. Monroe Street, Suite 3900
                                   Chicago, IL 60606
                                   Telephone: (608) 999-1240
                                   Facsimile: (312) 759-1939
                                   misha.tseytlin@troutman.com
